COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Criminal Court of Law No. 1 of Harris County

       It is so ORDERED that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Huddle.

Date: August 20, 2015